DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Claims 5-11 remain withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites an anchor coupled to...an outer plate surrounding the resonant member. In elected group 1 and group A (figs. 5A-10 and 12A-12I) there is no support for an outer plate surrounding the resonant member. Therefore, claim 1 contains new matter.

Claims 2, 12 and 20-21 contain new matter for depending from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1-2, 12 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayazi et al. (WO 2012078520 A1, hereinafter Ayazi) in view of Fell (US 20030000306 A1) and Beitia (US 6889550 B2).
As to claim 1, Ayazi teaches a resonant apparatus comprising: 
[AltContent: textbox (SP)][AltContent: arrow][AltContent: textbox (A1)][AltContent: arrow][AltContent: textbox (SS)][AltContent: ][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    209
    740
    media_image1.png
    Greyscale


a resonant member 102 (fig. 1);
a support structure SS (fig. 4D above) for supporting the resonant member relative to a surface of a substrate 402; and 
a decoupling mechanism 140 (referring to the support elements 140 as a group) for flexibly decoupling (pg. 7 lines 2-3 teaches that the decoupling mechanism 140 allows the resonant member 102 to resonate without element 101 resonating, meaning that the decoupling mechanism provides the claimed flexible decoupling) the resonant member from the support structure, wherein: 
the support structure SS flexibly supports the resonant member 102 via the decoupling mechanism 140 (as described above), the support structure comprises a 
only one anchor A1 is provided to the support structure, 
an annular space (which accommodates the decoupling mechanism 140 as shown in fig. 1) is provided in the resonant apparatus, which is defined as an entire space from an outer periphery of the support structure SS to an inner periphery of the resonant member 102, 
an entirety of the decoupling mechanism 140 is disposed in the annular space, 
a width along a radius direction of the annular space is smaller than a radius of the support structure (pg. 15 lines 13-15 teach that fig. 6 shows a to-scale image of the resonant apparatus; fig. 6 shows that a width along a radius direction of the annular space is smaller than a radius of the support structure), 
the support plate SP is coupled to the substrate only by the only one anchor A1, and
wherein the decoupling mechanism 140 (springs 140 as a group) comprises of a plurality of springs 140 (springs 140 individually), each of which bends and is connected to the outer periphery of the support structure and the inner periphery of the resonant member.
Ayazi does not teach that the anchor is coupled to an outer plate surrounding the resonant member, and
wherein each of the plurality of springs bends three times or more.
Fell teaches an angular rate sensor (title) comprising a resonant member 16, electrodes 30, and an anchor 26 coupled to surrounding plate 42 (¶34 teaches that the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi to have a surrounding plate surrounding the resonant member, wherein the anchor is coupled to the anchor as taught by Fell so as to minimize error (¶34, Fell).
Beitia teaches a mechanical resonator useable in gyroscopes (col. 1 lines 5-10) comprising an anchor 4, springs 2 and a resonant member 1, wherein each of the springs bends three times or more.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Ayazi as modified such that each of the springs bends 3 times or more since such a modification would be a simple substitution of one method of allowing each spring to connect between the anchor and resonant member at different circumferential locations for another for the predictable result that angular velocity is still successfully detected.

As to claim 2, Ayazi teaches wherein the resonant member 102 is substantially annulus shaped.

Asto claim 12, Ayazi teaches wherein the decoupling mechanism 140 enables degeneracy of in-plane resonance modes of the resonant member (pg. 6 lines 5-8 teaches the device operates with multiple in-plane modes with approximately the same frequency, meaning they are approximately degenerate; since the decoupling 

As to claim 20, Ayazi teaches wherein the decoupling mechanism 140 has an annular shape (the group of springs 140 together have an annular shape).

As to claim 21, Ayazi teaches wherein none of the plurality of springs extending straight entirely from the outer periphery of the support structure to the inner periphery of the resonant member. 
Response to Arguments
Applicant’s arguments with respect to the rejected claims have been considered but are moot in view of the new ground(s) for rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853          

/JILL E CULLER/Primary Examiner, Art Unit 2853